Citation Nr: 0324449	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-14 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of malaria.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta II, Counsel









INTRODUCTION

The appellant is a veteran who had active service from 
September 1954 to December 1960 and from August 1961 to 
September 1967.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the San Diego, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran contends that he suffers from residuals 
(specifically including personality changes) of the malaria 
he had during his deployment in the Far East from September 
1959 to March 1960.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the VCAA, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  Under VCAA, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  The duty to assist 
includes arranging for a medical examination, when such 
examination is necessary for a determination on a claim for 
compensation.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
further guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here, the veteran was adequately 
notified of VCAA in February 2002.  

Service medical records show that the veteran had malaria 
during service and was successfully treated for the disease.  
He has not been afforded a VA examination to determine 
whether he has any residuals of the malaria.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine whether he 
currently suffers from any residuals of 
his malaria in service.  The veteran's 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated tests or studies should be 
done.  Based on a review of all medical 
documentation and history on file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran currently has any 
residuals of his inservice malaria.  The 
examiner should note the veteran's 
contention that his personality disorder 
stems from malaria he had in service, and 
should comment specifically as to whether 
any psychiatric disability the veteran 
now has is related to his service.  The 
examiner should explain the rationale for 
any opinion given.

2.  The RO should then readjudicate the 
claim in light of any evidence added to 
the record since the Statement of the 
Case (SOC) in July 2002.  If any benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


